Citation Nr: 0017795	
Decision Date: 07/07/00    Archive Date: 07/11/00

DOCKET NO.  99-04 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for hearing loss.  

2.  Entitlement to service connection for hypokalemic 
periodic familial paralysis.  

3.  Entitlement to a compensable evaluation for residuals of 
a left pneumothorax.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active air service from June 1955 to 
January 1958.  This matter comes to the Board of Veterans' 
Appeals (Board) from a September 1998 rating decision of the 
Department of Veterans Affairs (VA) Reno Regional Office (RO) 
which denied the claims of service connection for hearing 
loss and hypokalemic periodic familial paralysis, granted the 
claim of service connection for residuals of a left 
pneumothorax, and assigned it a noncompensable rating.  The 
appellant disagreed with the denials of service connection 
for hearing loss and hypokalemic periodic familial paralysis 
and the rating assigned the left-pneumothorax disability.  
This appeal ensued.  

The claim of entitlement to a compensable evaluation for a 
left pneumothorax will be addressed in the Remand section of 
this decision.  


FINDINGS OF FACT

1.  No competent evidence has been submitted linking the 
post-service findings of hearing loss to service or the one-
year period immediately following such service.  

2.  With respect to the appellant's claim of service 
connection for hypokalemic periodic familial paralysis, all 
available relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

3.  His hypokalemic periodic familial paralysis is a 
congenital or developmental condition not a disease or injury 
within the meaning of applicable legislation for VA 
disability compensation purposes.  


CONCLUSIONS OF LAW

1.  The claim for service connection for hearing loss is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

2.  Hypokalemic periodic familial paralysis was not incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 1991); 38 C.F.R. § 3.303(c) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Pertinent Law and Regulations Concerning Service 
Connection Claims

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Because the appellant 
served continuously for 90 days or more during a period of 
war or during peacetime after December 31, 1946, 
sensorineural hearing loss manifest to a degree of 10 percent 
within one year from the date of termination of such service 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

The threshold question in service-connection claims is 
whether the appellant has presented evidence of a well-
grounded claim.  See 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  This evidentiary 
threshold is rather low, requiring only that a claim be 
plausible or capable of substantiation.  Hensley v. West, No. 
99-7029, slip op. at 13 (Fed. Cir. May 12, 2000) (citing 
Murphy, 1 Vet. App. at 81).  An allegation that a disorder is 
service connected is not sufficient; the appellant must 
submit evidence in support of a claim that would justify a 
belief by a fair and impartial individual that the claim is 
plausible.  38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  The quality and quantity of the 
evidence required to meet this statutory burden of necessity 
will depend upon the issue presented by the claim.  Grottveit 
v. Brown, 5 Vet. App. 91, 92-93 (1993).

For a claim to be well grounded, there must be competent 
medical evidence of current disability, lay or medical 
evidence of incurrence or aggravation of a disease or injury 
in service, and competent medical evidence of a nexus or link 
between the in-service injury or disease and the current 
disability.  Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  A claim may 
also be well grounded if the condition is observed in service 
or during an applicable presumptive period, if continuity of 
symptomatology is demonstrated thereafter, and if competent 
evidence relates the present condition to that 
symptomatology. 38 C.F.R. § 3.303(b); Savage v. Gober, 10 
Vet. App. 488 (1997).  See Grottveit, 5 Vet. App. at 93 (in 
questions of medical diagnosis or causation, well-grounded 
claim requires competent medical evidence of a plausible 
claim; lay assertions of medical causation cannot constitute 
competent medical evidence).  If no cognizable evidence is 
submitted to support a claim, the claim cannot be well 
grounded.

II.  Hearing Loss

The service medical records are not associated with the 
claims file.  The National Personnel Records Center (NPRC) 
informed VA and the appellant on several occasions that the 
records were probably destroyed in a 1973 fire.  NPRC was 
able to provide original service hospitalization records, but 
these records did not refer to any findings of, or treatment 
for, hearing loss.  

In January 1983, pure tone thresholds, in decibels (dB), were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
35
70
75
LEFT
30
30
70
90
85

Speech recognition ability was not measured.  

On March 1983 private audiologic evaluation, pure tone 
thresholds, in dB, were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
35
30
45
75
70
LEFT
35
30
75
75
80

Speech audiometry revealed speech recognition ability of 80 
percent correct in the right ear and 68 percent correct in 
the left ear.  In a March 1983 statement, a private physician 
stated that the appellant had a bilateral sensorineural 
hearing loss, which he had been aware of "over a number of 
years."  

March 1984 private audiology showed pure tone thresholds, in 
dB, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
45
75
80
LEFT
35
35
70
95
90

Speech recognition ability was not measured.  

In an April 1985 private audiology evaluation, pure tone 
thresholds, in dB, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
30
40
75
80
LEFT
35
35
70
95
90

Speech recognition ability was not measured.  

September 1989 private audiology described pure tone 
thresholds, in dB, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
60
80
95
LEFT
40
45
75
100
95

Speech audiometry revealed speech recognition ability of 92 
percent correct in the right ear and 88 percent correct in 
the left ear.  

In June 1994, private audiology, pure tone thresholds, in dB, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
50
65
80
85
LEFT
45
60
80
100
90

Speech audiometry revealed speech recognition ability of 68 
percent correct in the right ear and 32 percent correct in 
the left ear.  

A February 1996 private audiology evaluation revealed pure 
tone thresholds, in dB, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
50
65
85
90
LEFT
45
65
85
100
95

Speech audiometry revealed speech recognition ability of 68 
percent correct in the right ear and 52 percent correct in 
the left ear.  


July 1996 private audiology showed pure tone thresholds, in 
dB, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
55
70
90
95
LEFT
60
75
105
110
105

Speech audiometry revealed speech recognition ability of 68 
percent correct in the right ear and 16 percent correct in 
the left ear.  

A January 1997 private clinical record noted significant 
hearing loss.  

An April 1997 private audiology evaluation measured pure tone 
thresholds, in dB, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
60
65
85
90
LEFT
80
80
100
--
95

Speech audiometry revealed speech recognition ability of 28 
percent correct in the right ear; the measurements did not 
permit a speech discrimination score on the left.  

In a September 1997 private audiology evaluation, pure tone 
thresholds, in dB, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
65
70
90
95
LEFT
75
80
110
--
105

Speech audiometry revealed speech recognition ability of 36 
percent correct in the right ear and zero percent in the left 
ear.  

These audiometry findings clearly illustrate the appellant's 
current bilateral hearing loss.  Impaired hearing is 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) 
is 40 dB or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hz are 26 dB or greater; or when speech recognition scores 
are less than 94 percent.  38 C.F.R. § 3.385.  Since the 
January 1983 private audiometry testing described above, the 
appellant has had a hearing loss meeting these requirements, 
thereby satisfying the initial element of a well-grounded 
claim.  

As for the second element, requiring lay or medical evidence 
of an in-service disease or injury, the appellant testified 
at an April 1999 hearing that he worked a flight line at a 
Strategic Air Command base in service.  He remarked that the 
flight line was noisy and that he wore only ear plugs while 
on duty, but not the large, presumably more effective muffs 
for hearing protection.  The truthfulness of this lay 
evidence must be presumed when determining whether a claim is 
well grounded, thereby satisfying the second element of a 
well-grounded claim.  King v. Brown, 5 Vet. App. 19, 21 
(1993).  See also Layno v. Brown, 5 Vet. App. 465, 469 (1994) 
(layperson can provide account of his experiences and visible 
symptoms).  

The third element of a well-grounded claim requires competent 
medical evidence linking the current hearing loss to the 
presumed in-service acoustic trauma.  The appellant separated 
from service in January 1958; therefore, the medical nexus 
evidence must link the current hearing loss first shown in 
January 1983 to either service ending in January 1958 or the 
one-year period following service, which expired in January 
1959.  Unfortunately, the only document in the record 
referring to the appellant's history of hearing loss is the 
March 1983 statement by a private physician, which indicated 
that the appellant had been aware "over a number of years" 
of his bilateral sensorineural hearing loss.  In this case 
the phrase "over a number of years" is entirely too 
ambiguous to form the basis for a plausible claim of service 
connection.  The period from January 1959 to January 1983 
covers about 24 years, and the phrase "over a number of 
years" could refer to any time within those years.  The 
phrase is thus very nebulous and speculative, and the Board 
cannot rely on such hazy and indistinct evidence to conclude 
that this claim is plausible.  

The only remaining evidence of record suggesting a nexus or 
link between the current hearing loss and service is the 
testimony of the appellant and his spouse at an April 1999 
hearing maintaining that he has had hearing impairment since 
service.  Generally, statements prepared by lay persons 
ostensibly untrained in medicine cannot constitute competent 
medical evidence to render a claim well grounded.  For the 
most part, a witness qualified as an expert by knowledge, 
skill, experience, training, or education must provide 
medical testimony.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  The record does not indicate that the 
appellant or his spouse possesses the requisite medical 
expertise to render a medical opinion as to the origin of the 
current hearing loss.  Therefore, their lay testimony and 
contentions cannot serve as competent medical evidence.  

In summary, the evidence of record does not include competent 
medical evidence to satisfy the third element of a well-
grounded claim.  Because the claim is not well grounded, VA 
is under no duty to assist the appellant in further 
development of the claim.  38 U.S.C.A. § 5107(a); Morton v. 
Brown, 12 Vet. App. 477, 485 (1999).  

Although where claims are not well grounded VA does not have 
a statutory duty to assist the claimant in developing facts 
pertinent to the claim, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) to advise a claimant of evidence needed to complete 
the application.  This obligation depends upon the particular 
facts of the case and the extent to which VA has advised the 
claimant of the evidence necessary to be submitted with a VA 
benefits claims.  Robinette v. Brown, 8 Vet. App. 69 (1995).  

In this case, the RO fulfilled its obligation under § 5103(a) 
in the January 1999 and September 1999 statements of the case 
and in the August 1999 supplemental statement of the case in 
which the appellant was informed that the reason for the 
denial of the claim was the lack of any competent medical 
evidence linking the current hearing loss to service or to 
the one-year presumptive period following service.  
Furthermore, by this decision, the Board is informing the 
appellant of the evidence which is lacking and that is 
necessary to make the claim well grounded.  

When the Board addresses in its decision a question that has 
not been addressed by the RO, in this case well groundedness, 
it must consider whether the appellant has been given 
adequate notice to respond and, if not, whether he has been 
prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  The Board finds that the appellant has been accorded 
ample opportunity by the RO to present argument and evidence 
in support of his claim.  Any error by the RO in deciding 
this case on the merits, rather than being not well grounded, 
was not prejudicial to the appellant.

III.  Hypokalemic Periodic Familial Paralysis

The available service medical records show that in October 
1956 the appellant was admitted to a service medical facility 
with an inability to move his extremities.  He gave a history 
of having two previous episodes, in September 1955 and in 
March 1956, which gradually improved without consultation of 
a physician.  The October 1956 entries indicated that he had 
no prior history of such symptoms, although his brother and 
other extended family members had experienced such symptoms.  
The diagnosis was paralysis of all limbs, familial periodic.  
An electrocardiographic consultation revealed hypokalemia.  
His symptoms resolved without residuals.  

An October 1969 private clinical record entry indicated that 
the appellant had paralysis, with the first such episode in 
service at the age of 18 years.  

In August 1991, three lay persons stated that the appellant 
had paralysis during and since service.  

Private clinical and physical therapy records from April 1991 
to June 1997 indicated that the appellant had his first 
episode of this paralysis at age 15, that the disorder was 
inherited from his mother, and that recently the symptoms had 
increased in frequency.  In a September 1997 statement, a 
private physician reported that the paralysis prevented the 
appellant from working.  

VA orthopedic examination in May 1998 showed that the 
appellant had partial paralysis two to three times per week.  
He indicated that a cousin and an uncle also had the 
disorder.  The diagnoses included periodic familial 
hypokalemic paralysis. 

VA neurologic examination in May 1998 indicated that the 
appellant was prescribed medication and continues to have 
periodic episodes of paralysis if he does not take it.  

A July 1998 VA clinical record noted that the appellant had 
periodic paralysis diagnosed many years previously.  

At an April 1999 hearing, the appellant testified that, 
before his October 1956 hospitalization, he had some 
paralysis symptoms, such as stumbling, and that while 
hospitalized his mother informed service physicians that his 
paralysis was familial, inherited through his maternal side 
from his maternal grandmother.  A handout of HARRISON'S 
PRINCIPLES OF INTERNAL MEDICINE was referred to at that hearing 
for the proposition that the paralytic attacks typically 
occurred after rest or sleep and almost never in the midst of 
vigorous activity, that activity promoted the weakness, and 
that such activity together with meals high in carbohydrates 
could provoke an attack.  The appellant mentioned that, at 
the age of 14 or 15, he "had one slight problem with this 
stuff" and was given potassium chloride crystals to "offset 
the problem."  It was argued that the physical exertion 
required in service had caused the paralytic episodes.  

A copy of the handout referred to by the appellant is not of 
record; but, a review of 2 HARRISON'S PRINCIPLES OF INTERNAL 
MEDICINE at 2396-98 (Issenbacher, Kurt J., M.D., et al., eds., 
1994) shows the following pertinent entries: that meals high 
in carbohydrates may provoke attacks; that electrocardiograms 
during an attack show characteristic features of hypokalemia; 
that the pathogenesis of paralytic attacks is incompletely 
understood; and that acute attacks improve after 
administration of potassium salts.  

As to the threshold question of whether the claim is well 
grounded, the evidence summarized above indicates that the 
appellant has a current disorder identified as hypokalemic 
periodic familial paralysis, thereby satisfying the initial 
element of a well-grounded claim.  The service medical 
records also show the same chronic disorder, thereby 
satisfying the second and third elements of a well-grounded 
claim.  

With a well-grounded claim established, VA has a duty to 
assist the appellant in the development of facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a).  In this case, the RO has 
conducted the appropriate development by affording the 
appellant VA examination and obtaining copies of relevant 
available post-service medical records.  As for the service 
medical records, in a December 1999 statement the appellant's 
representative essentially argued that VA had to undertake 
further efforts to obtain missing service medical records 
because they were presumably destroyed.  VA's duty to assist 
extends only to claims that are well grounded.  38 U.S.C.A. 
§ 5107(a); Morton, 12 Vet. App. at 485; Murphy, 1 Vet. App. 
at 81.  The duty to assist required a thorough effort to 
obtain all available service medical records.  Hayre v. West, 
188 F.3d 1327 (Fed. Cir. 1999) (a single attempt to obtain 
presumably missing service medical records did not satisfy 
VA's obligation).  In this case, both the RO and the 
appellant, on multiple occasions, separately sought to obtain 
further service medical records from NPRC, which consistently 
responded that the records were destroyed in the 1973 fire.  
The Board sees no further utility in attempting to secure any 
additional VA records presumably destroyed in that fire and 
thereby determines that VA has satisfied its duty to assist 
the appellant in the development of facts pertinent to this 
appeal.  

As to the merits of the claim, the appellant is considered to 
have been in sound condition when examined, accepted and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at entrance into service, or where clear and 
unmistakable (obvious or manifest) evidence demonstrates that 
an injury or disease existed prior thereto.  Only such 
conditions as are recorded in examination reports are to be 
considered as noted.  38 C.F.R. § 3.304(b).  Without a 
service entrance examination, the Board must presume that the 
appellant was in sound condition when examined, accepted and 
enrolled for service.  However, the service hospital records 
indicate that he had earlier episodes in service and that 
other family members also experienced these episodes.  
Moreover, private clinical and physical therapy records from 
April 1991 to June 1997 noted that the first episode of 
paralysis was at the age of 15 years, prior to service.  In 
his April 1999 testimony, he remarked that the diagnosis of 
the disorder in service was made after his mother informed 
service physicians that the paralysis was hereditary and 
familial in origin.  This evidence clearly and unmistakably 
demonstrates that the hypokalemic periodic familial paralysis 
which was diagnosed in service, existed prior to service, 
thereby rebutting the presumption of soundness.  

Service connection may still be established for a preexisting 
disease where the disease undergoes an increase in 
symptomatology.  38 C.F.R. § 3.306(a) & (b).  An exception to 
these rules involves congenital or developmental defects 
which are not diseases or injuries within the meaning of 
applicable legislation providing VA compensation benefits.  
38 C.F.R. § 3.303(c).  Based on the service medical record 
entries, the appellant had an episode of this inherited, 
periodic paralysis during service.  Looking merely at that 
episode alone, it might seem that the disorder underwent an 
increase in symptomatology.  However, the record shows quite 
clearly that the paralysis resolved without residuals before 
he separated from service; thus, any increase in 
symptomatology during service was temporary.  Moreover, it 
was not shown to be evident clinically for years thereafter.  
Without an increase in symptomatology, it cannot be concluded 
that the disorder was aggravated in service.  

In this case, the service medical records and remaining post-
service medical documentation clearly identified the 
appellant's periodic paralysis as being hereditary and 
familial in origin.  Congenital or developmental defects are 
not diseases or injuries within the meaning of applicable 
legislation governing VA compensation benefits.  38 C.F.R. 
§ 3.303(c).  Therefore, service connection cannot be 
established for hypokalemic periodic familial paralysis in 
the absence of aggravation, superimposed disease or injury.  
As there is no showing in the evidence of record of such 
aggravation or superimposed disease or injury, it is the 
determination of the Board that the evidence is totally 
against the claim of service connection for hypokalemic 
periodic familial paralysis.  


	

ORDER

Service connection for hearing loss is denied.  

Service connection for hypokalemic periodic familial 
paralysis is denied.  


REMAND

Initially, the Board finds that the appellant's claim of 
entitlement to an increased (compensable) evaluation for his 
service-connected residuals of a left pneumothorax is well 
grounded as it is capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  This finding is based on 
his assertion that the service-connected disability has 
increased in severity.  King v. Derwinski, 5 Vet. App. 19 
(1993).  Once it is determined that a claim is well grounded, 
VA has a duty to assist the claimant in developing evidence 
pertinent to the claim.  38 U.S.C.A. § 5107.  The appellant 
has not yet been afforded a VA pulmonary examination to 
determine the nature and severity of his left-pneumothorax 
disability.  

Thus, the case is REMANDED for the following development:

1.  The RO should request that the 
appellant supply the names and addresses 
of any individuals or treatment 
facilities that have treated him for 
residuals of a left pneumothorax since 
April 1999, and the dates of such 
treatment.  After securing any necessary 
releases, the RO should obtain copies of 
any clinical records of such treatment 
and associate them with the claims 
folder.  

2.  The RO should schedule the appellant 
for VA pulmonary examination to determine 
the nature and severity of his service-
connected residuals of left pneumothorax.  
The claims folder and a copy of this 
REMAND must be made available to the 
physician for review in conjunction with 
the examination.  The pertinent history 
concerning the disability should be 
obtained.  The report of examination 
should contain a detailed account of all 
manifestations of the disability found to 
be present.  All necessary tests should 
be accomplished, including x-ray studies 
and pulmonary function testing, to 
include the following information:

? Measurements of forced expiratory 
volume in one second (FEV-1); FEV-1 
as a percent of forced vital 
capacity (FEV-1/FVC); diffusion 
capacity of the lung for carbon 
monoxide by the single breath 
method (DLCO (SB)); and oxygen 
consumption measured in milliliters 
per kilogram per minute; 
? Whether there is any cardiac or 
respiratory limitation; cor 
pulmonale (right heart failure); 
right ventricular hypertrophy; 
pulmonary hypertension (shown by 
Echo or cardiac catheterization); 
episode(s) of acute respiratory 
failure; and/or need for outpatient 
oxygen therapy.  

3.  When the aforementioned development 
has been completed, the RO should review 
the record to ensure it is in compliance 
with this REMAND.  If not, the RO should 
undertake remedial action before 
returning the claim to the Board.  See 
Stegall v. West, 11 Vet. App. 268, 270-71 
(1998).  

After the development requested above has been completed to 
the extent possible, the RO should again review the record.  
If any benefit sought on appeal, for which a notice of 
disagreement has been filed, remains denied, the appellant 
and his representative should be furnished a supplemental 
statement of the case and given the opportunity to respond.  
Thereafter, the case should be returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).



		
	J. F. Gough
	Member, Board of Veterans' Appeals


 



